Case 1:15-cr-00149-RJA-JJM Document 227 Filed 04/28/21 Page1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
V.
FE RANK Tar LAT Oo AND

CHITRA * ELVIR AD
Defendant.

 

  
  

 

In accordance with the General Order issued on March 30, 2020, this Court finds:
rs

. AVG Xie
\ That the Defendanty (or the Juvenile) Fe conceited to the use of >

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation with

counsel; and

The proceeding(s) held on this date may be conducted by:

mM Video Teleconferencing

 

[7] teteconterencing, because video teleconferencing is not reasonably available for the

following reason:

[EC] the Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.
[EE] other:
—_— cs i —
sc.UCUDeeT 4/T KA ae Vv4eayx Js CL/4tVED,
/2PPEARANCE Ze aD oF GF C c)t& C

IT IS SO ORDERED.

Date: fpf 2%, 24 |

 

Senior U.S. District Judge
